182 S.W.3d 265 (2006)
In the Interest of D.D.D., Appellant,
v.
JUVENILE OFFICER, Respondent.
No. WD 64680.
Missouri Court of Appeals, Western District.
January 24, 2006.
Curtis G. Hanrahan, Jefferson City, MO, for appellant.
Renee L. Godbee, Jefferson City, MO, for respondent.
Before: SMITH, C.J., and LOWENSTEIN and HOWARD, JJ.

Order
PER CURIAM.
D.D.D. appeals the judgment of disposition of the Juvenile Division of the Circuit Court of Cole County, in which he was adjudicated as having committed the class A misdemeanor of stealing, in violation of § 570.030. Pursuant to § 211.181.3, the appellant was made a ward of the court and placed in the custody of his mother, and was placed on probation and ordered to complete 20 hours of community service.
In his sole point on appeal, the appellant claims that the juvenile court erred in finding him guilty of stealing, in violation of § 570.030, because the evidence was insufficient to prove, beyond a reasonable doubt, that he committed that offense, as alleged in the petition filed by the Juvenile Officer of Cole County.
We affirm pursuant to Rule 84.16(b).